Citation Nr: 0800020	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Mr. Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that denied service connection for 
PTSD.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

During the course of the appeal regarding PTSD, the veteran 
raised another claim seeking service connection for Meniere's 
syndrome.  An April 2005 rating decision by the Lincoln, 
Nebraska, RO granted service connection for Meniere's 
syndrome and assigned a 30 percent disability evaluation.  
The veteran appealed the decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide additional stressor 
development, to provide the veteran with a proper notice 
letter, to allow the RO to review additional evidence 
received, and to afford the veteran with a VA examination.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

In this case, the veteran has not alleged combat service, and 
nothing in his service  personnel records indicates such 
service.  Rather, in a May 2003 "Stressor Letter", the 
veteran recalled a stressful incident that happened "in the 
fall of 1968 in northern Thailand."  He described having 
arrived on the scene of a 21/2 ton truck overturned in a ditch 
with several young soldiers, missing limbs, and some who 
appeared to be dead.

In May 2003 report of a private mental health evaluation, the 
veteran provided a history that, while he was in northern 
Thailand, he encountered enemy fire and saw a 21/2 ton truck 
blown up and hit with enemy fire and that he saw the wounded 
and dying troops within the truck.  He saw missing limbs and 
blood as he approached the blown up truck.  

The veteran's Commanding Officer at the time of the incident 
recalled in a June 2004 letter the incident involving the 21/2 
ton truck, but described it only as an accident and not as an 
attack.  He stated that he did not see the injured troops 
until they had been transported from the accident scene to 
the hospital.  He noted that, although the injuries were 
quite serious, he did not remember any resulting deaths.  He 
stated that he personally conducted the investigation and to 
the best of his knowledge, the 21/2 ton truck was involved in a 
roadside accident.  The veteran's service personnel records 
show the name of the Commanding Officer in 1968 to be he same 
name as person writing the letter in June 2004.  The 
personnel records indicate that he served with the veteran in 
northern Thailand.  Service records also reflect that both he 
and the veteran served together in Thailand, attached to the 
331st Supply Company, U.S. Army, Pacific.

In a December 2004 letter, the veteran's representative 
stated that the unit of the veteran's Commanding Officer at 
the time of the accident was the 541st Supply and Service 
Battalion, Headquarters and Headquarters Company.  However, 
this is contradicted by the veteran's service records, which 
show that the veteran did not join the 541st Supply and 
Service Battalion until after he returned to the United 
States.  

The record reflects that the RO requested that the veteran 
narrow down the time he believed the accident to have 
occurred to three months in order to be able to conduct any 
meaningful search of unit records to corroborate the 
occurrence of the accident.  Although the veteran has stated 
that it happened sometime between January 1968 and December 
1968 and that he could not narrow down this time period, he 
indicated in his "Stressor Letter" that he believed it 
happened in the fall of 1968.  Accordingly, the claim must be 
remanded to attempt to search for records of the accident, if 
any, in the fall of 1968.

With regard to the appeal of the initial rating for Meniere's 
syndrome, the Board notes that Meniere's syndrome may either 
be evaluated based on criteria provided for the syndrome 
itself under Diagnostic Code 6205 or, pursuant to a Note 
under Diagnostic Code 6205, separate ratings may be assigned 
for vertigo, hearing loss, and tinnitus and then combined, 
whichever method results in a higher evaluation.  In this 
case, previous ratings of noncompensable (zero percent) and 
10 percent, respectively, had been in effect for hearing loss 
and tinnitus.  However, these ratings were discontinued when 
service connection was awarded for Meniere's syndrome and a 
30 percent rating assigned under the criteria for the 
syndrome itself under Diagnostic Code 6205.  In order for a 
rating higher than 30 percent to be assigned, the evidence 
must establish the presence of symptoms which meet the 
criteria for the next higher, or 60 percent, rating for 
Meniere's syndrome or separate ratings for vertigo and 
hearing loss which, when combined with the highest schedular 
rating for tinnitus, 10 percent, would yield a combined 
rating for all three in excess or 30 percent.

Where a veteran appeals the initial rating assigned for a 
disability, as is the case here, evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection is the most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  In this 
regard, the Board concludes that the RO should review 
additional relevant evidence which has been received by the 
Board since the RO issued the statement of the case in August 
2005.  

This evidence consists of VA examination reports, dated 
January 20, 2007, for Meniere's syndrome and hearing loss 
that appear to have been sent to the Board from the RO.  
There is no evidence in the file that these reports were 
considered by the RO in connection with the veteran's appeal.  
Therefore, his appeal will be remanded to the RO for 
consideration as to whether either a higher initial rating or 
a "staged" rating is warranted based on this additional 
evidence.  See 38 C.F.R. § 20.1304 (2007).   

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a notice 
letter in connection with his claim for 
service connection for PTSD and an 
initial rating in excess of 30 percent 
for Meniere's syndrome. The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	The RO should contact the veteran and 
offer him another opportunity to 
provide any additional information he 
can remember regarding his claimed 
stressors as well as inform him of the 
importance of providing as much detail 
as possible.  The veteran should be 
asked to provide specific details of 
the claimed stressful events during 
service, such as the names of 
casualties and identifying information 
concerning any other individuals 
involved in the events, including their 
ranks, units of assignments, or any 
other identifying details.

With this information, the RO should 
review the file and prepare a summary 
of all the claimed stressors.  This 
summary must be prepared whether or not 
the veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's 
DD 214, and all associated service 
documents should be sent to the U.S. 
Army Joint Service Records Research 
Center (JSRRC), National Archives and 
Records Administration (NARA), or any 
other appropriate agency for 
verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  

To the best extent possible, the RO is 
to search the unit records of the 331st 
Supply Co., U.S. Army, between August 
1968 to November 1968 for any truck 
accident reports in northern Thailand.  
A search of unit and organizational 
histories should be requested in an 
effort to verify any possible attacks, 
if deemed necessary.  Negative replies 
to this request should be noted in 
writing and associated with the claims 
folder.

3.	Following the receipt of a response 
from the entities as outlined above, 
the RO should prepare a report 
detailing the nature of any stressor 
which it has determined is established 
by the record as having occurred.  If 
no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

4.	The veteran should be afforded a 
psychiatric examination to determine 
the diagnosis of any and all mental 
health disorders which may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO 
should provide the examiner with a 
summary of any verified in-service 
stressors, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors, but only 
those stressors that have been 
independently verified.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The claims file must be made available 
to the examiner for review.  

If the veteran declines to report for 
the examination, the RO may proceed with 
adjudication on the evidence of record.  
38 C.F.R. § 3.655 (2007).  

5.	The RO should then review the issues on 
appeal based on any additional evidence 
submitted by the veteran and based on 
the additional VA examination reports 
dated in January 2007 that are relevant 
to the appeal of the initial rating for 
Meniere's syndrome both under 
Diagnostic Code 6205 and by separately 
evaluating and combining the three 
disorders of vertigo (as a peripheral 
vestibular disorder), hearing 
impairment, and tinnitus.  If the 
benefit sought on appeal is not 
granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.  

The Board notes that the veteran has declined previous VA 
examinations.  His representative explained in a July 2003 
letter that the veteran thought the private examinations 
submitted were sufficient for adjudication purposes.  The 
veteran is hereby on notice that all current examinations on 
record are insufficient to properly adjudicate the claims.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



